Citation Nr: 1527110	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-26 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension and denied entitlement to a TDIU rating.  In May 2013, a hearing was held before a decision review officer (DRO).  A transcript is associated with the record.

The issue of service connection for hypertension is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities (combined rating of 80 percent) precludes him from engaging in any substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the grant of the benefits sought that is addressed on the merits in this decision, it is unnecessary to address the duties to notify and assist.

The Veteran contends that he is unable to work due primarily to his service-connected PTSD and also due to his service-connected peripheral neuropathy.  His service-connected disabilities include PTSD, rated 50 percent; diabetes mellitus with erectile dysfunction, rated 20 percent; peripheral neuropathy of the right upper extremity, rated 10 percent; peripheral neuropathy of the left upper extremity, rated 10 percent; peripheral neuropathy of the right lower extremity, rated 10 percent; peripheral neuropathy of the left lower extremity, rated 10 percent; and tinnitus, rated 10 percent.  The combined schedular rating is 80 percent.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As the Veteran's PTSD is rated 50 percent and his combined rating is 80 percent, he meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran's service-connected disabilities render him incapable of participating in substantially gainful occupation.  

In May 2013, a VA licensed clinical psychologist submitted a statement indicating that the Veteran's PTSD "is very chronic and severe in nature."  It was noted that over time, his PTSD has become more debilitating and that as a result, he would be "unable to successfully compete in the workforce."  The psychologist indicated that the Veteran is hypervigilant, avoidant, has many intrusive thoughts that can consume him, has poor sleep and nightmares, and distrusts most people and the government.  The psychologist further indicated that the Veteran's anxiety is such that it causes problems with concentration, focus, and memory; he can be comfortable with a good deal of isolation, and is easily overwhelmed in crowds.

In June 2013, a VA physician submitted a statement indicating that the Veteran suffers from severe, chronic PTSD, type 2 diabetes mellitus with bilateral upper and lower extremity neuropathy, and tinnitus, and that as a result of these disabilities, the Veteran is unable to maintain or sustain gainful employment.  The physician further stated that the Veteran is not able to even work a sedentary position and he is permanently and totally disabled.  The Board finds no reason to question the opinions provided by two licensed VA providers who determined that the Veteran's service-connected disabilities, combined, render him unable to secure or maintain a substantially gainful occupation. 

The Board acknowledges that on March 2010 VA examination, an examiner opined that the Veteran's diabetes mellitus and peripheral neuropathy would not preclude him from performing either a physical or sedentary job.  The Board finds little probative value in this opinion though, as it is merely a conclusion without any explanation of rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Additionally, the Board notes that on April 2010 VA PTSD examination, the examiner noted that the Veteran's PTSD presented only moderate impairment of occupational functioning.  However, this examination was conducted several years prior and considering the May 2013 treatment record cited above, it appears that the Veteran's PTSD has worsened in the interim.

The ultimate question of whether a veteran is capable of substantially gainful employment is an adjudicatory determination, not a medical one.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a TDIU rating is warranted.


ORDER

The appeal seeking a TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran has suggested that his hypertension may have been caused or aggravated by his diabetes mellitus.  Specifically, he alleges that his diabetes has caused a narrowing of his arteries which led to his hypertension.  His representative noted that this theory is held by many physicians and by the American Diabetes Association.  On March 2010 VA examination, the examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by his type 2 diabetes mellitus.  The examiner noted that diabetes is not an established cause of hypertension and there is no evidence of nephropathy which could potentially complicate or aggravate the control of his hypertension.  However, the examiner does not appear to have considered the Veteran's theory that his diabetes may have caused a narrowing of his arteries which then led to him developing hypertension.  Moreover, the examiner seems to suggest that aggravation can only be shown by evidence of nephropathy.  It is unclear though if aggravation can otherwise occur.  Consequently, a remand to secure an adequate medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the complete clinical records of all VA and/or private treatment the Veteran has received for his hypertension.

2.  After completion of the foregoing, schedule the Veteran for an appropriate examination to ascertain the nature and likely etiology of his hypertension.  The Veteran's entire VA electronic record (to include this remand) should be made available to the examiner for review in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus?

The examiner must include rationale with all opinions, to include discussion of the Veteran's theory that his diabetes caused a narrowing of his arteries which led to his hypertension.

3.  Thereafter, review the record and readjudicate the Veteran's claim for service connection for hypertension.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


